 


114 HR 441 IH: To provide for a technical change to the Medicare long-term care hospital moratorium exception.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 441 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for a technical change to the Medicare long-term care hospital moratorium exception. 
 
 
1.Technical change to the Medicare long-term care hospital moratorium exception 
(a)In generalSection 114(d) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(b) and 10312(b) of Public Law 111–148, section 1206(b)(2) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), and section 112 of the Protecting Access to Medicare Act of 2014, is amended, in paragraph (7), by striking The moratorium under paragraph (1)(A) and inserting Any moratorium under paragraph (1) in the matter preceding subparagraph (A). (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of section 112 of the Protecting Access to Medicare Act of 2014. 
 
